Per Curiam.

If the appellant was dissatisfied with the statement made by the trial justice to the jury, he should have requested him to charge that there was no evidence pro or con upon the fact concerning which the jury wished to be instructed. Appellant’s mere exception to the instruction given, we think, was not sufficient. 32 N. Y. St. Repr. 612; 3 Abb. Ct. App. Dec. 139.
Judgment is. affirmed, with costs. '
Present: Fitzsimohs, Oh. J., Cqelae and O’Dwyer, JJ.
Judgment affirmed, with costs.